DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments of 12/27/21 is entered. The previous prior art rejection and the 112(b) rejection of claims 6 and 15, and claim objections in the Office Action of 9/27/21 are withdrawn. The examiner notes with appreciation the attempts to resolve the indefiniteness issues with claim 17. However, the proposed amendment would still result in indefiniteness issues. The examiner called applicant’s representative but was unable to get in touch with applicant’s representative to resolve the remaining 112(b) issue and formalities within the time permitted by the Office to act on the application. If necessary, the examiner invites applicant to initiate an interview to discuss a resolution to the remaining matters after-final. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the title indicates that the invention is directed, in-part, to a “METHOD” however all method claims have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “a lower tool setting and unpacking bidirectional slip compression packer” and “a rotating pipe string setting, lifting and releasing pipe string unsealing, one-way slip compression packer”. The recitation of the specific type of packer is unclear. The specific phrasing used to define each of the packers is non-standard in the art and appears to be a result of a literal foreign translations. When the phrasing is considered, it is not clear if the packer additionally requires “a lower tool setting” tool to set the packer or whether or packer is merely one which is able to be set by a lower setting tool. Similarly, it is not clear if “a rotating pipe string setting” tool is required for the lower packer or whether a mere capability to interact with “a rotating pipe string setting” tool. 

Allowable Subject Matter
Claims 6 and 9-16 are allowed. Claim 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  the examiner’s statement on allowable subject matter is on the record in the Office Action 9/27/21. The allowable subject matter has been incorporated into independent claim 6. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676